Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 8, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

  156670 & (87)(90)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  In re RHEA BRODY LIVING TRUST,                                                                            Kurtis T. Wilder
  dated January 17, 1978, as amended.                                                                 Elizabeth T. Clement,
  _________________________________________                                                                            Justices


  ROBERT BRODY,
           Intervenor-Appellant,
  v                                                                  SC: 156670
                                                                     COA: 330871
                                                                     Oakland Probate Court:
  CATHY B. DEUTCHMAN,                                                 2015-361379-TV
            Petitioner-Appellee,
  and
  MICHAEL BARTON, Special Fiduciary,
           Intervenor,
  and
  JAY BRODY,
             Intervenor-Appellant.
  _________________________________________/

         On order of the Court, the motions to file a reply brief are GRANTED. The
  application for leave to appeal the September 12, 2017 judgment of the Court of Appeals
  is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE Section II of the Court of Appeals opinion, and we REMAND this case to the
  Court of Appeals for reconsideration of its standing analysis. On remand, the Court of
  Appeals should consider whether the terms “child” and “beneficiary” in MCL 700.1105
  are modified by the phrase “and any other person that has a property right in or claim
  against a trust estate.” If so, then the Court of Appeals shall consider whether Cathy
  Deutchman is an “interested person” under this reading of the statute. The Court of
  Appeals may also consider the arguments made in this Court by the Probate and Estate
  Planning Section of the State Bar of Michigan, including that Cathy Deutchman has
  standing in light of MCR 5.125(C)(33)(g) and MCL 700.7603(2) and is a present (not
  contingent) beneficiary of the trust. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining question presented should be reviewed
  by this Court.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 8, 2018
         d0605
                                                                                Clerk